UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-1371


MICHAEL T. DODSON,

               Plaintiff - Appellant,

          v.

EVERETT BOOBER, individually and in his capacity as Sheriff
of Jefferson County, West Virginia; ROBERT E. SHIRLEY,
individually and in his capacity as Sheriff of Jefferson
County, West Virginia; PETER H. DOUGHERTY, individually and
in his capacity as Sheriff of Jefferson County, West
Virginia; JAMES B. CRAWFORD, III, individually and in his
capacity as a member of the Deputy Sheriff's Civil Service
Commission for Jefferson County, West Virginia; CHRISTOPHER
JACKSON, individually and in his capacity as a member of the
Deputy Sheriff's Civil Service Commission for Jefferson
County, West Virginia; FRANK ROSARIO, individually and in
his capacity as a member of the Deputy Sheriff's Civil
Service Commission for Jefferson County, West Virginia;
PATSY NOLAND, individually and in her capacity as a member
of the County Commission of Jefferson County, West Virginia;
DALE MANUEL, individually and in his capacity as a member of
the County Commission of Jefferson County, West Virginia;
WALT PELISH, individually and in his capacity as a member of
the County Commission of Jefferson County, West Virginia;
FRANCES MORGAN, individually and in her capacity as a member
of the County Commission of Jefferson County; JANE TABB,
individually and in her capacity as a member of the County
Commission of Jefferson County, West Virginia; LYNN WIDMYER,
individually and in her capacity as a member of the County
Commission   of  Jefferson   County,  West   Virginia;  JOHN
GRIFFITH,

               Defendants - Appellees.
Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:13-cv-00149-JPB)


Submitted:   October 29, 2014          Decided:   November 3, 2014


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Schulenberg, III, Mark McMillian, MARK MCMILLIAN
ATTORNEY AT LAW, L.C., Charleston, West Virginia, for Appellant.
Sara E. Hauptfuehrer, STEPTOE & JOHNSON PLLC, Wheeling, West
Virginia, Bridget M. Cohee, Amber M. Moore, STEPTOE & JOHNSON
PLLC, Martinsburg, West Virginia; James T. Kratovil, KRATOVIL
LAW OFFICES, PLLC, Charles Town, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael T. Dodson, a former employee of the Jefferson

County Sheriff’s Department, appeals the district court’s order

denying    relief     on   his     42    U.S.C.   § 1983    (2012)     civil   rights

complaint.       We     have       reviewed     the   parties’    arguments,      the

dispositive order, and the compiled joint appendix, and affirm

substantially for the reasons stated by the district court.                       See

Dodson v. Boober, No. 3:13–cv–00149-JPB (N.D. W. Va. Mar. 19,

2014).

            Dodson contests the district court’s conclusion that

Defendants satisfied their procedural due process obligation to

conduct a pre-termination hearing by holding that hearing more

than     four   years      after     Dodson’s     employment     was    terminated.

However, our review of the record leads us to conclude that this

duty was fulfilled in July 2008, when Dodson was interviewed by

a   ranking     member      of     the     Sheriff’s      Department     about    the

allegations     of    misconduct         made   against    him   and   provided    an

opportunity to refute the same.                 See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 542-46 (1985); Garraghty v. Jordan,

830 F.2d 1295, 1301-02 (4th Cir. 1987).                      We agree with the

district court that Defendants’ purported failure to satisfy the

more particularized hearing requirements established under state

law, see W. Va. Code Ann. § 7-14C-3 (LexisNexis 2010), or the

governing administrative regulations does not rise to the level

                                            3
of a constitutional due process deprivation.                 See Goodrich v.

Newport News Sch. Bd., 743 F.2d 225, 227 (4th Cir. 1984) (“When

the minimal due process requirements of notice and hearing have

been met, a claim that an agency’s policies or regulations have

not been adhered to does not sustain an action for redress of

procedural due process violations.”).

           Because we may affirm “on any grounds apparent from

the record[,]” Glynn v. EDO Corp., 710 F.3d 209, 218 n.1 (4th

Cir. 2013), and we agree with the district court that Dodson’s

procedural due process claim fails as a matter of law, we affirm

the judgment. *   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid    the   decisional

process.

                                                                      AFFIRMED




     *
       We have reviewed the other arguments raised in Dodson’s
appellate brief and find them to be meritless.



                                     4